PER CURIAM.
The action is for injury to personal property of plaintiff through the alleged negligence of defendant’s servants. The only point raised on appeal is the alleged contributory negligence of plaintiff’s driver. The testimony of the driver, which the jury were at liberty to believe, is as follows, viz.: At about 3 o’clock in the afternoon of January 14,1904, he drove a coach, with two horses thereto attached, into Lexington avenue from Thirty-Sixth street, and proceeded northward on the east track of defendant’s' railroad. As he turned into the said track he noticed a north-bound car “in the distance.” There was snow about 3J-j feet in height on the avenue between the said track and the easterly curb, while the track itself was clear from snow. He proceeded northward for nearly three blocks on said track, when the car struck the coach from behind and caused the injury. The reason he did not leave the track was the depth of snow on the avenue to the east of said track. He went along at “a common” speed with his coach and two horses. He heard no warning sound by the car. Under the circumstances stated, the question of contributory negligence was properly left to the jury.
The judgment is affirmed, with costs to the respondent.